Exhibit 99.02 Securities registered pursuant to Section 12(b) of the Securities Exchange Act of 1934: Title of each class Name of each exchange on which registered Common Stock, par value $.01 per share New York Stock Exchange Mexico Stock Exchange Tokyo Stock Exchange Depositary Shares, each representing 1/1,000th of a share of New York Stock Exchange 8.50% Non-Cumulative Preferred Stock, Series F Depositary Shares, each representing 1/1,000th of a share of New York Stock Exchange 6.5% Non-Cumulative Convertible Preferred Stock, Series T Depositary Shares, each representing 1/1,000th of a share of New York Stock Exchange 8.125% Non-Cumulative Preferred Stock, Series AA 7.625% Trust Preferred Securities of Subsidiary Trust (and New York Stock Exchange registrant’s guaranty with respect thereto) 7.125% Trust Preferred Securities (TruPS®) of Subsidiary Trust New York Stock Exchange (and registrant’s guaranty with respect thereto) 6.950% Trust Preferred Securities (TruPS®) of Subsidiary Trust New York Stock Exchange (and registrant’s guaranty with respect thereto) 6.00% Trust Preferred Securities (TruPS®) of Subsidiary Trust New York Stock Exchange (and registrant’s guaranty with respect thereto) 6.10% Trust Preferred Securities (TruPS®) of Subsidiary Trust New York Stock Exchange (and registrant’s guaranty with respect thereto) 6.00% Trust Preferred Securities (TruPS®) of Subsidiary Trust New York Stock Exchange (and registrant’s guaranty with respect thereto) 6.875% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Subsidiary Trust (and registrant’s guaranty with respect thereto) 6.500% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Subsidiary Trust (and registrant’s guaranty with respect thereto) 6.450% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Subsidiary Trust (and registrant’s guaranty with respect thereto) 6.350% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Subsidiary Trust (and registrant’s guaranty with respect thereto) 6.829% Fixed Rate/Floating Rate Enhanced Trust Preferred New York Stock Exchange Securities (Enhanced TruPS®) of Subsidiary Trust (and registrant’s guaranty with respect thereto) 7.250% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Subsidiary Trust (and registrant’s guaranty with respect thereto) 7.875% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Subsidiary Trust (and registrant’s guaranty with respect thereto) Principal-Protected Equity Linked Notes Based Upon the Dow NYSE Arca, Inc. Jones Industrial Average sm Due 2010 * Principal-Protected Equity Linked Notes Based Upon the Dow NYSE Arca, Inc. Jones Global Titans 50 IndexSM Due 2010 * Portfolio Income STrategic Opportunity NoteS Based Upon the NYSE Arca, Inc. CBOE S&P 500 BuyWrite Index Due 2010 + Index LeAding StockmarkEt Return Securities (Index NYSE Arca, Inc. LASERSSM) Based Upon the S&P 500® Index Due 2010 + Principal-Protected Equity Linked Notes Based Upon the Dow NYSE Arca, Inc. Jones Industrial Average sm with Potential Supplemental Interest at Maturity Due 2010 + Principal-Protected Equity Linked Notes Based Upon the S&P NYSE Arca, Inc. 100® Index Due 2010 + Principal-Protected Trust Certificates Linked to the Dow Jones NYSE Arca, Inc. Industrial Average sm and the Nikkei 225 Stock Average sm Due 2010 + Index LeAding StockmarkEt Return Securities (Index LASERSSM) NYSE Arca, Inc. Based Upon the U.S.-Europe-Japan Basket Due 2010 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index, the Dow Jones EURO STOXX 50 IndexSM and the Nikkei 225 Stock AverageSM Due 2010 + Principal-Protected Trust Certificates Linked to the Nikkei 225 NYSE Arca, Inc. Stock AverageSM Due 2011 + Principal-Protected Trust Certificates Linked to the Dow Jones Industrial NYSE Arca, Inc. AverageSM , the Dow Jones EURO STOXX 50 IndexSM, the Nikkei 225 Stock AverageSM and the S&P BRIC 40 Index® Due 2012 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index, the Dow Jones EURO STOXX 50® Index and the Nikkei 225 Stock AverageSM Due 2013 + Buffer Notes Based Upon the S&P 500® Index Due 2010 + NYSE Arca, Inc. Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index, the Dow Jones EURO STOXX 50® Index and the Nikkei 225 Stock AverageSM Due 2014 + Buffer Notes Based Upon the Financial Select Sector SPDR® NYSE Arca, Inc. Fund Due 2010 + Buffer Notes Based Upon the iShares® MSCI Emerging Markets NYSE Arca, Inc. Index Fund Due 2010 + Buffer Notes Based Upon the Dow Jones Industrial Average Due NYSE Arca, Inc. 2010 + Strategic Market Access Notes Based Upon the Citi U.S. Equity NYSE Arca, Inc. Model Index Due 2011 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2013 + Buffer Notes Based Upon the S&P 500 Index® Due 2010 + NYSE Arca, Inc. Buffer Notes Based Upon the Financial Select Sector SPDR® NYSE Arca, Inc. Fund Due 2010 + Principal-Protected Trust Certificates Linked to the Global Index NYSE Arca, Inc. Basket Due 2013 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2013 + Buffer Notes Based Upon the S&P 500® Index Due 2010 + NYSE Arca, Inc. Buffer Notes Based Upon the S&P 500® Index Due January 7, NYSE Arca, Inc. 2011 + Buffer Notes Based Upon the S&P 500® Index Due February 4, NYSE Arca, Inc. 2011 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Johnson & Johnson Due 2010 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of International Business Machines Corporation Due 2010+ 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Apple Inc. Due 2010 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Dow Jones-AIG Commodity IndexSM-Excess Return Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Celgene Corporation Due 2010 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of NIKE, Inc. Due 2010 + Buffer Notes Based Upon the Price of Gold Due 2010 + NYSE Arca, Inc. Principal-Protected Trust Certificates Linked to the Dow Jones NYSE Arca, Inc. Industrial AverageSM Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P 500 Index® Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of McDonald’s Corporation Due 2010 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Intel Corporation Due 2010 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of The Home Depot, Inc. Due 2010 + Buffer Notes Based Upon the S&P 500® Index Due 2011 + NYSE Arca, Inc. Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Comcast Corporation Due 2010 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P MidCap 400® Index Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Dow Jones-UBS Commodity IndexSM Due 2014 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2014 + Fixed Upside Return Notes Based Upon the iShares® Russell 2000 NYSE Arca, Inc. Index Fund Due 2010 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of JPMorgan Chase & Co. Due 2010 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P 500 Index® Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Price of Gold Due 2014 + Buffer Notes Based Upon the S&P 500® Index Due 2011 + NYSE Arca, Inc. Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of General Electric Company Due 2010 + Equity LinKed Securities (ELKS®) Based Upon the American NYSE Arca, Inc. Depositary Receipts Representing the Common Shares of Vale S.A. Due 2010 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Yahoo! Inc. Due 2010 + Buffer Notes Based Upon the S&P 500® Index Due 2011 + NYSE Arca, Inc. Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of American Express Company Due 2010 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Price of Gold Due 2014 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P 500® Index Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Schlumberger Limited Due 2010 + Buffer Notes Based Upon the Dow Jones Industrial AverageSM NYSE Arca, Inc. Due 2011 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Wells Fargo & Company Due 2010 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Bank of America Corporation Due 2010 + Equity LinKed Securities (ELKS®) Based Upon the Common NYSE Arca, Inc. Stock of Dow Chemical Company Due 2010 + Upturn Notes Based Upon the iShares® MSCI Emerging Markets NYSE Arca, Inc. Index Fund Due 2011 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Price of Gold Due 2014 + Index LeAding StockmarkEt Return Securities (Index LASERSSM) NYSE Arca, Inc. Based Upon the S&P 500® Index Due 2012 + Tangible Dividend Enhanced Common Stock (T-DECS) New York Stock Exchange * Issued by Citigroup Global Markets Holdings Inc. and includes registrant’s guaranty with respect thereto. + Issued by Citigroup Funding Inc. (CFI), or a subsidiary trust of CFI, and includes registrant’s guaranty with respect thereto.
